Ford, Judge:
The cases listed on schedule “A,” attached hereto and made a part hereof, have been submitted on a written stipulation as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A” and checked MW by Examiner M. Weiner on the invoices covered by the protests enumerated in the schedule annexed hereto and made a part hereof, assessed with duty at the rate of 35 per centum ad valorem and 25 cents per pound under paragraph 1309 of the Tariff Act of 1930, as modified, consist of nylon tights or leotards the same in all material respects as those the subject *466of Childrens Hose, Inc. v. United States, C.D. 2547, and therein held to be properly dutiable at 32% per centum ad valorem and 25 cents per pound under paragraph 1309 of the Tariff Act of 1930 as modified by T.D. 52739, as articles of all kinds, knit or crocheted, wholly or in chief value of rayon or other synthetic textile.
IT IS FTTR.TTTF.~R. STIPULATED AND AGREED that the record in said C.D. 2547 may be incorporated in and made a part of the record in these cases and that the protests may be deemed submitted on this stipulation, the protests being limited to the items marked “A” as aforesaid.
Accepting the foregoing stipulation of facts and following the authority cited, Childrens Hose, Inc. v. United States, 55 Cust. Ct. 6, C.D. 2547, we find and hold the items of merchandise, marked “A” and initialed MW on the invoices by Examiner M. Weiner, to be properly dutiable at the rate of 25 cents per pound and 32% per centum ad valorem as articles of all kinds, knit or crocheted, wholly or in chief value of rayon or other synthetic textile, under paragraph 1309 of the Tariff 'Act of 1930, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade, 86 Treas. Dec. 121, T.D.52739.
To the extent indicated the specified claim in these suits is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be rendered accordingly.